Citation Nr: 1447694	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to September 23, 2008 for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
April 1987 to January 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2014). 

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2014). 

Entitlement to a TDIU is potentially an element of all rating issues.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).

The Veteran seeks an effective date prior to September 23, 2008 for the grant of a TDIU.  He contends that a claim for a TDIU should have been inferred as part of the initial rating for posttraumatic stress disorder (PTSD) under Rice,
22 Vet. App. 447, that is, that a TDIU claim attached to the initial rating for PTSD.  He contends that he is eligible for a TDIU from June 26, 2006 (date of PTSD claim and effective date for grant of service connection for PTSD) under 38 C.F.R. 
§ 4.16(b).  See June 2009 Notice of Disagreement (NOD) and Representative's May 2014 Informal Hearing Presentation.  

The claim for a TDIU was received on March 17, 2009.  The combined rating percentage requirements of 38 C.F.R. § 4.16(a) were initially met on September 23, 2008.  In the May 2009 rating decision on appeal, the RO assigned an effective date of September 23, 2008, finding that the Veteran was eligible for TDIU under the combined rating percentages indicated under 38 C.F.R. § 4.16(a).  The May 2009 rating decision concluded that the Veteran was not eligible for a TDIU under the combined rating percentages indicated under 38 C.F.R. § 4.16(a) for the period prior to September 23, 2008; however, the RO did not make a finding as to whether the evidence warranted referral to the Director, Compensation and Pension Service, for extraschedular consideration for TDIU under 38 C.F.R. § 4.16(b).  For the period from June 26, 2006 to September 23, 2008, service connection was in effect for PTSD, degenerative joint disease of both knees, tinea cruris, and chalazion of both eyelids. 

There is evidence that the Veteran's service-connected disabilities rendered him unemployable prior to September 23, 2008.  In the TDIU claim received on March 17, 2009, the Veteran indicated that he last worked in 2006, and that he was unemployed due to the service-connected PTSD.  A November 2008 VA examination report showed that the Veteran reported that he had not worked in four years and that he quit work because he was "unable to cope."  The November 2008 VA examiner concluded that the Veteran's prognosis was poor and that he had no motivation to work.

Based upon the foregoing, the Board finds evidence to suggest that the Veteran was unemployable prior to September 23, 2008 due to the service-connected disabilities. The Board finds that the issue of entitlement to an earlier effective date for a TDIU, for the period from June 26, 2006 to September 23, 2008, should be remanded for referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b).  In this case, taking Rice into consideration (that the TDIU attached to the initial rating for PTSD), the Board finds that the relevant period for consideration of eligibility for a TDIU under 38 C.F.R. § 4.16(b) is June 26, 2006 to September 23, 2008.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the period from June 26, 2006 to September 23, 2008.

2. After the requested adjudication has been completed, the issue of entitlement to an earlier effective date than September 23, 2008 for a TDIU should be readjudicated.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

